
	

113 S612 IS: Social Security Number Protection Act of 2011
U.S. Senate
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 612
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2013
			Mr. Durbin (for himself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To require the Secretary of Health and Human Services to
		  remove social security account numbers from Medicare identification cards and
		  communications provided to Medicare beneficiaries in order to protect Medicare
		  beneficiaries from identity theft.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Number Protection Act
			 of 2011.
		2.Requiring the
			 Secretary of Health and Human Services to prohibit the display of social
			 security account numbers on Medicare identification cards and communications
			 provided to Medicare beneficiaries
			(a)In
			 generalNot later than 3 years after the date of the enactment of
			 this Act, the Secretary of Health and Human Services shall establish and begin
			 to implement procedures to eliminate the unnecessary collection, use, and
			 display of social security account numbers of Medicare beneficiaries.
			(b)Medicare cards
			 and communications provided to beneficiaries
				(1)Cards
					(A)New
			 cardsNot later than 3 years after the date of the enactment of
			 this Act, the Secretary of Health and Human Services shall ensure that each
			 newly issued Medicare identification card meets the requirements described in
			 subparagraph (C).
					(B)Replacement of
			 existing cardsNot later than 5 years after the date of the
			 enactment of this Act, the Secretary of Health and Human Services shall ensure
			 that all Medicare beneficiaries have been issued a Medicare identification card
			 that meets the requirements of subparagraph (C).
					(C)RequirementsThe
			 requirements described in this subparagraph are, with respect to a Medicare
			 identification card, that the card does not display or electronically store (in
			 an unencrypted format) a Medicare beneficiary’s social security account
			 number.
					(2)Communications
			 provided to beneficiariesNot later than 3 years after the date
			 of the enactment of this Act, the Secretary of Health and Human Services shall
			 prohibit the display of a Medicare beneficiary’s social security account number
			 on written or electronic communication provided to the beneficiary unless the
			 Secretary determines that inclusion of social security account numbers on such
			 communications is essential for the operation of the Medicare program.
				(c)Medicare
			 beneficiary definedIn this section, the term Medicare
			 beneficiary means an individual who is entitled to, or enrolled for,
			 benefits under part A of title XVIII of the Social Security Act or enrolled
			 under part B of such title.
			(d)Conforming
			 reference in the Social Security ActSection 205(c)(2)(C) of the
			 Social Security Act (42 U.S.C. 405(c)(2)(C)) is amended by adding at the end
			 the following new clause:
				
					(xii)For provisions relating to requiring the
				Secretary of Health and Human Services to prohibit the display of social
				security account numbers on Medicare identification cards and communications
				provided to Medicare beneficiaries, see section 2 of the
				Social Security Number Protection Act of
				2011.
					.
			(e)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
			
